NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4412-19

MELANIE ALBERTO-KOLMER,

          Plaintiff-Appellant,

v.

SHAWN M. KOLMER,

     Defendant-Respondent.
____________________________

                   Submitted October 12, 2021 – Decided November 10, 2021

                   Before Judges Accurso and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Hudson County,
                   Docket No. FM-09-1389-15.

                   Cacciuttolo Billera LLC, attorneys for appellant (Paul
                   Cacciuttolo, on the briefs).

                   Callagy Law, PC, attorneys for respondent (Brian P.
                   McCann, on the brief).

PER CURIAM
      In this post-judgment matrimonial matter, plaintiff Melanie Alberto-

Kolmer appeals from a limited provision of the June 26, 2020 order modifying

the amount of weekly child support owed by her former husband, defendant

Shawn M. Kolmer.1 We reverse the child support award and remand for further

proceedings.

      The parties were married in 2004 and divorced in 2015. The parties' 2015

Child Custody and Property Settlement Agreement (agreement) was

incorporated into their judgment of divorce. Under the agreement, the parties

share joint legal custody of their four children, with plaintiff designated as the

parent of primary residence (PPR) and defendant designated as the parent of

alternate residence (PAR). Initially, defendant was afforded weekly parenting

time from Thursdays at 3:00 p.m. until Saturdays at 3:00 p.m. Each party also

was entitled to share certain holidays with the children and two weeks of summer

vacation time. Given this parenting time schedule, defendant was ordered to

pay $663 per month in child support.

      In August 2018, defendant filed a motion to alter the custodial

arrangement to one of joint physical custody. On October 24, 2018, the motion



1
   Defendant's name also is referenced as Shaun Kolmer in the parties'
submissions.
                                                                            A-4412-19
                                        2
judge declined this request but expanded defendant's parenting time to reflect

an alternating weekly schedule as follows: during week one, defendant was

entitled to be with the children from Wednesdays at 3:00 p.m. until Sundays at

7:00 p.m.; during week two, he had the children from Thursdays at 3:00 p.m.

through Saturdays at 11:00 a.m. Also, the judge directed the parties to work

with a parent coordinator "to devise a parenting time schedule for the summer

months, which provides both parties with equal time with the children on the

weeks other than [their two weeks of] summer vacation parenting time."

Additionally, the judge ordered the parties to exchange updated financial

information so defendant's child support could be reassessed by February 2019.

      In August 2019, defendant again moved to expand his parenting time and

reiterated his request to compel the parties to share joint physical custody. He

also sought to modify his child support obligation and asked for an award of

counsel fees and costs. After the parties were unsuccessful in negotiating a

resolution to the issue of child support, plaintiff filed a cross-motion, requesting,

in part, that the judge recalculate defendant's child support obligation. She also

asked the judge to deny defendant's request for joint physical custody and his

remaining prayers for relief.




                                                                              A-4412-19
                                         3
      On November 20, 2019, the trial court heard argument on the parties' cross

applications. Plaintiff's counsel contended defendant failed to establish a basis

for modifying the parenting time schedule. He further argued that pursuant to

the Child Support Guidelines (Guidelines), plaintiff enjoyed nine overnights in

a fourteen-day cycle and that defendant was incorrect in claiming he enjoyed six

overnights during that same period because "[w]hen you really look at the

[Guidelines] and the appendix, . . . you have the issue of the [twelve] hours of a

day and . . . it doesn't necessarily fall to the overnight."2 It appears this

somewhat vague comment by counsel was intended to direct the court's attention

to the fact that under the Guidelines, an "[o]vernight means the majority of a 24-

hour day (i.e., more than 12 hours)." Child Support Guidelines, Pressler &

Verniero, Current N.J. Court Rules, Appendix IX-A to R. 5:6A, ¶14(b)(1),

www.gannlaw.com (2022) (emphasis added).


2
   The transcript from the November 20, 2019 argument reflects that plaintiff's
counsel argued defendant "ha[d] four [overnights]," whereas plaintiff enjoyed
"nine" overnights with the children during a fourteen-day period. Although this
allocation would encompass only thirteen overnights in a fourteen-day period,
it is unclear to us whether plaintiff's counsel misspoke or the reference to "four"
overnights represents a transcription error. We need not determine the source
of the error because the transcript from the June 26, 2020 argument, as well as
plaintiff's merits brief, confirms plaintiff's position is that during the school
year, in "week one" defendant spends four overnights with the children and in
"week two," he spends one overnight with them, for a total of five overnights in
a fourteen-day period.
                                                                             A-4412-19
                                        4
      The judge responded to counsel's statement, remarking, "doesn't that

language in the appendix regarding the [twelve] hours, isn't that in the appendix

for people who do not have an overnight but rather they only have day parenting

time[?]" Plaintiff's counsel disagreed, stating he understood "where [the judge

was] coming from" but that the analysis for calculating defendant's share of

overnights was as he had asserted.

      Defendant's counsel rejected plaintiff's definition of "overnights" under

the Guidelines, mistakenly arguing, "the [c]ourt's right, the hours [do not] apply

here. This is not a question of applying hours. That is to figure out if a parent

doesn't have overnights, how much money they're spending on the kids when

they're with them."

      The judge proceeded to calculate defendant's share of overnights to

determine his child support obligations. She concluded defendant enjoyed six

out of fourteen overnights during the school year and explained:

            There are ten months out of the year that are not
            summer because summer is basically July and August.
            So we calculate 4.3 weeks a month times ten months is
            . . . [forty-three] weeks times seven days a week is 301
            days. Under the current schedule, defendant has six out
            of [fourteen] overnights. That equates to 129 out of 301
            overnights during the school year.

                  Then we have the summer. Separate from the
            vacations, they're each receiving approximately three

                                                                            A-4412-19
                                        5
            weeks equal parenting time or they're supposed to
            receive it per my order . . . . That's another [twenty-one]
            overnights. That gives the defendant 150 overnights a
            year.

      Plaintiff's counsel then stated he "wanted to also highlight . . . that it's

holidays and the vacation time that is not included in the calculation of the

overnights for the [PAR]" under the Guidelines. Because the parties' attorneys

were unable to agree on whether holiday parenting time should be included in

the number of overnights enjoyed by defendant, the judge stated,

            I'm not going to do the child support calculation today.
            Someone's going to send me for . . . 2018 every single
            day from January 1st to December 31st who the
            children were with. That's how we want to do it, that's
            what we'll do.

            . . . . I can't just say there's [thirty] holidays and assume
            they're all overnight and just put them all to [plaintiff.]

       Following argument, the judge entered an order dated November 20,

2019, reflecting her determination that defendant

            has 150 overnights per year with the four children as
            follows: (a) [ten] months of the year during school, he
            receives [six] out of [fourteen] overnights, or 129 out
            of 301 overnights; and (b) [d]efendant receives
            [twenty-one] overnights for the three weeks of non-
            vacation parenting time he has during the summer (i.e.
            each party receives two weeks of vacation time with the
            children during the summer and the remaining weeks,
            which the [c]ourt estimated at [six] in total are equally


                                                                            A-4412-19
                                         6
             divided between the parties so [d]efendant receives
             [three] weeks of parenting time during the summer).3

      Additionally, to resolve the parties' dispute regarding how to allocate

holiday overnights between them, the November 20, 2019 order directed

plaintiff's counsel to "provide . . . a calendar for the entire year of 2019" spelling

out which days each party spent with the children "and then highlight which

overnights [p]laintiff contends [d]efendant should not receive credit for." The

judge also directed defendant's attorney to respond to plaintiff's submission and

indicate "whether [d]efendant is in agreement with [p]laintiff's calendar and

position regarding holiday overnight parenting time" and if not, set forth his

"position regarding same." Further, the judge directed the parties to exchange

updated financial information so she could "finalize the child support calculation

and render a subsequent [o]rder setting forth the . . . child support obligation

with an effective date of February 1, 2019" consistent with the prior court order.



3
   The calculation of overnights set forth in the November 20, 2019 order
assumes the summer schedule spans a ten-week period (i.e., two weeks of
vacation time and an estimated three weeks of non-vacation time for each
parent). But the order also refers to defendant spending "129 out of 301
overnights" during the balance of the year. Because the judge referenced the
same figure of 129 overnights during argument, and based that figure on a forty-
three-week period of non-summer months, we direct that any recalculation of
overnights on remand should cover a fifty-two-, rather than a fifty-three-week
period.
                                                                               A-4412-19
                                          7
      On December 17, 2019, the judge considered the parties' updated

submissions and entered an order directing defendant to pay child support at the

rate of $161 per week for the period between February 1, 2019 and June 30,

2020, and $218 per week thereafter.4 The December 17 order, much like the

November 20 order, reflects that each child support figure was based on

defendant enjoying six overnights every fourteen days with his children during

the school year and twenty-one overnights during the summer, for a total of 150

overnights per year. 5


4
  The increase in child support as of July 1, 2020 accounted for the fact that
defendant no longer maintained the children on his health insurance plan as of
that date.
5
  In a footnote on page two of the December 17 order, the judge also addressed
the parties' dispute over how to allocate overnights involving holiday time. This
part of the order stated:

            Plaintiff contends that [d]efendant should not receive
            credit for overnight parenting time he had on the
            following holidays as set forth in her attorney’s letter
            . . . of December 2, 2019[:] February 15, 2019, October
            9, 2019, November 8, 2019, November 28, 2019,
            December 26, 2019 and December 27, 2019. The
            [c]ourt did not deduct these [six] overnights from [its]
            calculation of . . . overnights . . . based on Section
            13(b)(2) of . . . Appendix IX-A of the New Jersey Court
            Rules, which provides "Extended PAR Time in excess
            of five consecutive overnights that represent a single
            event or intermittent occurrence (i.e. vacation or


                                                                           A-4412-19
                                       8
      On May 28, 2020, plaintiff moved to modify the December 17 order,

asking the judge to:    (1) amend the Guidelines worksheets attached to the

December 17 order to reflect defendant's correct tax filing status; (2) amend the

December 17 order to credit defendant with 121 overnights (rather than 150

overnights); and (3) recalculate defendant's child support obligation based on

these "two amendments."

      The judge heard argument on the motion on June 26, 2020, by which time

plaintiff was represented by new counsel.         Plaintiff's successor attorney

contended the judge should amend the December 17 Guidelines worksheet to

reflect defendant's proper tax filing status as "married," and that defendant's

child support obligation should be based on his spending five, not six overnights

during each two-week period of the school year.          The judge agreed with

counsel's first argument, but rejected the latter argument.



            holiday time) shall not be used to determine the non-
            custodial parent's annual percentage of overnight time
            for calculating regular visitation . . . or a shared-
            parenting adjustment." The additional deductions for
            holiday parenting time sought by [p]laintiff included
            four single day overnights and one two consecutive
            days overnights, and therefore, they are not to be
            deducted from [d]efendant’s annual overnights because
            each "event" or "intermittent occurrence" does not total
            five consecutive overnights as required under Comment
            13(b)(2).
                                                                           A-4412-19
                                        9
      In distinguishing "the two issues raised by plaintiff . . . regarding the prior

child support calculations," the judge acknowledged "there was a clerical error

in the child support worksheet solely with respect to defendant's tax status" and

that the worksheet should be modified to reflect defendant was married, rather

than single. She aptly noted such clerical errors can be corrected "at any time"

under Rule 1:13-1.

      But the judge viewed plaintiff's request that the court revisit its

calculations regarding the number of overnights allotted to defendant as

"something completely different." The judge explained that if plaintiff was

dissatisfied with the calculation of overnights reflected in the December 17

order, plaintiff "had options available to her at that time. She could have filed

a reconsideration motion. Under the Court Rules, reconsideration motions have

to be filed within [twenty] days . . . . So a reconsideration motion is clearly out

of time." The judge further noted that because plaintiff also missed the forty-

five-day deadline to appeal the December 17 order, she was procedurally barred

from obtaining relief from that order. Moreover, the judge denied plaintiff's

reconsideration request "on a substantive basis," finding plaintiff had not

demonstrated "why the number of overnights . . . in the prior court order is

incorrect."


                                                                               A-4412-19
                                        10
      Following argument, the judge entered a conforming order dated June 26,

2020, granting plaintiff's request to correct the clerical error reflected in the

December 17 Guidelines worksheet, but denying plaintiff's request for

reconsideration of the December 17 allocation of overnights between the parties.

The June 26, 2020 order contains language similar to that set forth in the

November 20 and December 17 orders regarding the allocation of overnights ,

including holidays, and how the judge considered that allocation in fixing

defendant's child support obligations.

      In September 2020, the judge provided us with an amplification of her

June 26 opinion, as permitted under Rule 2:5-1(b). She confirmed her "prior

decision calculated overnights during the [ten-]month school year" based on "4.3

weeks per month," and that defendant enjoyed "six out of [fourteen] overnights"

during the ten-month school year because

            (a) in week one [defendant] has the children from
            Wednesday at 3:00 p.m. until Sunday at 7:00 p.m.,
            which equates to four overnights ‒ Wednesday
            overnight into Thursday, Thursday overnight into
            Friday, Friday overnight into Saturday, and Saturday
            overnight into Sunday. If you take the actual time
            periods, then he has the children more than [twelve]
            hours in a [twenty-four] period from: (i) Wednesday at
            3:00 p.m. until Thursday at 2:59 p.m., from Thursday
            at 3:00 p.m. until Friday at 2:59 p.m., from Friday at
            3:00 p.m. until Saturday at 2:59 p.m., and from
            Saturday at 3:00 p.m. until Sunday at 2:59 p.m. (his

                                                                           A-4412-19
                                         11
            parenting time ends at 7:00 p.m. on Sunday), for a total
            of four overnights; and (b) in week two [defendant] has
            the children from Thursday at 3:00 p.m. until Saturday
            at 11:00 a.m., which equates to two overnights ‒
            Thursday overnight into Friday and Friday overnight
            into Saturday. If you take the actual time periods, then
            he has the children more than [twelve] hours in a
            [twenty-four] hour period from: (i) Thursday at 3:00
            p.m. until Friday at 2:59 p.m., and Friday at 3:00 p.m.
            until Saturday at 2:59 p.m. (his parenting time ends at
            11:00 a.m. on Saturday), for a total of two overnights.
            (Emphasis added).

      The judge also explained that she found defendant enjoyed twenty-one

overnights during "the two summer months" and that this figure, coupled with

the 129 overnights defendant enjoyed during the school year equated to 150

overnights. Further, the judge further stated she "distinguished Paragraphs 13(a)

and 14(b)(1) of Appendix IX-A" of the Guidelines "to relate to situations when

a non-custodial parent does not actually have a child overnight but has the child

for more [than twelve] hours in any [twenty-four] hour period, then that parent

receives the credit for an overnight in connection with the child support

calculation." (Emphasis added).

      On appeal, plaintiff again argues the judge erred in interpreting the term

"overnight," and that the error resulted in the judge fixing an inappropriate level

of child support based on defendant receiving credit for additional overnights to

which he was not entitled. We agree.

                                                                             A-4412-19
                                       12
      Ordinarily, we defer to the factual findings of the Family Part because of

its "special expertise in the field of domestic relations." Cesare v. Cesare, 154

N.J. 394, 412 (1998) (citing Brennan v. Orban, Jr., 145 N.J. 282, 300-01 (1996)).

However, questions of law determined by the trial court require de novo review

by the appellate court. Avelino-Catabran v. Catabran, 445 N.J. Super. 574, 587

(App. Div. 2016). We consider the interpretation of the Guidelines to be a

question of law.

      The Guidelines contemplate that various criteria will be met before a

judge utilizes a shared parenting worksheet to calculate child support.

Specifically, paragraph 14(c)(2) of Appendix IX-A states that the parent

claiming to be the PAR must establish he or she

            has or is expected to have the child for the substantial
            equivalent of two or more overnights per week over a
            year or more (at least [twenty-eight percent] of the
            time) and . . . can show that separate living
            accommodations for the child are provided during such
            times (i.e., evidence of separate living accommodations
            maintained specifically for the child during overnight
            stays).

            [Pressler & Verniero, Appendix IX-A to R. 5:6A,
            ¶14(c)(2).]

The Guidelines further provide in paragraph 14(c)(2)(a) that "[q]ualifying

shared-parenting time shall not include extended PAR Time periods of five or


                                                                           A-4412-19
                                      13
more overnights that represent vacations, holidays, or other periodic events

. . . . " Id. ¶14(c)(2)(a). By contrast, parental visitation is defined separately in

paragraph 13(a) as "less than the substantial equivalent of two or more

overnights with the child each week (approximately twenty-eight percent of

overnights excluding vacations and holidays)." Id. ¶13(a) (emphasis added).

Accordingly, under defendant's existing parenting time schedule, it is clear he

exercises parenting time above the twenty-eight percent threshold and is entitled

to have child support calculated based on a shared parenting arrangement,

consistent with paragraph 14 of Appendix IX-A.

      Turning to the June 26 order, plaintiff agrees the judge properly credited

defendant with twenty-one overnights during the summer, excluding his

vacation time. We also are persuaded the judge correctly credited defendant

with several non-consecutive holiday overnights in her overall calculations.6

But we are satisfied the judge abused her discretion by ignoring the meaning of

the term "overnight," as it is precisely defined in paragraph 14(b)(1) of




6
  This result is permitted under paragraph 14(c)(2) of Appendix IX-A. Although
the judge referenced paragraph 13(b)(2) in her December 17 and June 26 orders
when addressing holiday overnights, this section of the Guidelines does not
apply to shared parenting arrangements.
                                                                              A-4412-19
                                        14
Appendix IX-A to Rule 5:6A, when she concluded defendant has six overnights

every fourteen days during the school year.

      Notwithstanding the judge's detailed analysis, it is well established that an

overnight is defined as "the majority of a 24-hour day" ‒ not the majority of a

twenty-four hour "period" under the Guidelines. Thus, according to the existing

parenting schedule, defendant has four overnights in "week one," i.e., he spends

more than twelve hours with the children every Thursday, Friday, Saturday, and

Sunday of this week; in week two, Friday is his only overnight because that is

the only day between Thursday and Saturday that he spends over twelve hours

in a day with the children. We do not ignore that if defendant's parenting time

ended at 12:01 p.m. on a Saturday during week two, instead of 11:00 a.m., that

Saturday also would be deemed an "overnight." But that scenario is not present

in this case.

      Accordingly, we reverse that portion of the June 26 order involving the

calculation of defendant's child support obligations, and remand this matter to

permit the judge to fashion a child support award based on the correct number

of overnights. Any recalculated support award should be effective as of the date




                                                                             A-4412-19
                                       15
of plaintiff's modification motion in May 2020. See N.J.S.A. 2A:17-56.23(a);7

see also Diehl v. Diehl, 389 N.J. Super. 443, 452 (App. Div. 2006) (discussing

retroactivity of support modification). To that end, we disagree with plaintiff's

suggestion that she is entitled to relief retroactive to the entry of the December

17 order. As the judge correctly observed when she conducted argument on

June 26, 2020, plaintiff waited several months to seek a substantive

reconsideration of the December 17 order, so her motion was untimely under

Rule 4:49-2.

       Reversed and remanded for further proceedings consistent with this

opinion.




7
    N.J.S.A. 2A:17-56.23(a) provides:

             No payment or installment of an order for child support
             . . . shall be retroactively modified by the court except
             with respect to the period during which there is a
             pending application for modification, but only from the
             date the notice of motion was mailed either directly or
             through the appropriate agent.



                                                                            A-4412-19
                                        16